           Case 1:20-cv-11104-WGY Document 164 Filed 04/30/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


VICTIM RIGHTS LAW CENTER, et al.,

                                      Plaintiffs,
          v.

MIGUEL ANGEL CARDONA, in his official                       Case No. 1:20-cv-11104
capacity as Secretary of Education, et al.,

                                      Defendants,
         and

STATE OF TEXAS,

                   [Proposed] Intervenor-Defendant.


                        TEXAS’ MOTION TO INTERVENE AS DEFENDANT
         Putative Intervenor-Defendant, the State of Texas, by and through the Attorney General of

Texas, and pursuant to Federal Rule of Civil Procedure 24, moves to intervene as of right in the

above-captioned action or, in the alternative, permissively. In support of this Motion, Texas relies

on the following contemporaneously-filed documents:

         1.         Memorandum in Support of Texas’ Motion to Intervene;

         2.         [Proposed] Intervenor-Defendant Texas’ Answer; and

         3.         [Proposed] Order Granting Texas’ Motion to Intervene.

         For the reasons stated in this Motion and accompanying documents, Texas respectfully

requests that the Court grant its Motion to Intervene.




4848-5148-6951.1
           Case 1:20-cv-11104-WGY Document 164 Filed 04/30/21 Page 2 of 3




Date: April 30, 2021                   Respectfully submitted.

KEN PAXTON                             PATRICK K. SWEETEN
Attorney General of Texas              Associate Deputy for Special Litigation

BRENT WEBSTER                           /s/ Kathleen T. Hunker
First Assistant Attorney General       KATHLEEN T. HUNKER
                                       Special Counsel

                                       OFFICE OF THE ATTORNEY GENERAL
                                       P.O. Box 12548 (MC-009)
                                       Austin, Texas 78711-2548
                                       Tel.: (512) 936-1414
                                       Fax: (512) 936-0545
                                       patrick.sweeten@oag.texas.gov
                                       kathleen.hunker@oag.texas.gov



                                       /s/ Kenneth B. Walton
                                       Kenneth B. Walton (BBO No. 562174)
                                       Ken.Walton@lewisbrisbois.com
                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                                       One International Place, 3rd Floor
                                       Boston, MA 02110
                                       T: 857-313-3950
                                       F: 857-313-3951




4848-5148-6951.1
           Case 1:20-cv-11104-WGY Document 164 Filed 04/30/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Kenneth B. Walton, hereby certify that on April 30, 2021, a true and correct copy of the
within document was served on all parties via the Electronic Case Filing System.



                                             /s/ Kenneth B. Walton
                                             Kenneth B. Walton




4848-5148-6951.1
